Case: 1:19-cv-00848-TSB Doc #: 14 Filed: 02/14/20 Page: 1 of 8 PAGEID #: 100

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
)
NICHOLAS KING, )
) Case No. No. 1:19-cv-00848
Plaintiff, )
) Judge Timothy S. Black
VS. )
)
MODIS, INC., ‘
Defendant. )

STIPULATED PROTECTIVE ORDER
The parties to this Stipulated Protective Order have agreed to the following terms:

1. Scope. All documents produced in the course of discovery, informally during this
litigation, initial disclosures, all responses to discovery requests, all deposition testimony
and exhibits, other materials which may be subject to restrictions on disclosure for good
cause and information derived directly therefrom (hereinafter collectively “documents”),
shall be subject to this Order as set forth below. As there is a presumption in favor of open
and public judicial proceedings, this Order shall be construed in favor of public disclosure
and open proceedings. The Order is also subject to the Local Rules on matters of procedure
and calculation of tiine periods.

2. Form and Timing of Designation. A party may designate documents as
confidential and restricted in disclosure under this Order by placing or affixing the words
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” on the document in a manner that will
not interfere with the legibility of the document and that will permit complete removal of
the designation. Documents shall be designated prior to or at the time of the production or
disclosure of the documents. The designation does not mean that the document has any
status or protection by statute or otherwise except to the extent and for the purposes of this
Order. Notwithstanding anything in this Order to the contrary, all documents produced by
a third party pursuant to an authorization executed by Plaintiff, including medical and
employment records, shall be deemed confidential and restricted in disclosure under this
Order.

3. Documents That May be Designated CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER upon making a good faith determination that the
documents constitute or contain information protected from disclosure by statute or that
should be protected from disclosure as confidential personal information, medical or
Case: 1:19-cv-00848-TSB Doc #: 14 Filed: 02/14/20 Page: 2 of 8 PAGEID #: 101

psychiatric information, trade secrets, personnel records, or such other sensitive
commercial information that is not publicly available. Public records and other information
or documents that are publicly available may not be designated as CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER.

4. Documents That May be Designated HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY. Any party may designate documents as HIGHLY
CONFIDENTIAL -—- ATTORNEYS’ EYES ONLY upon making a good faith
determination that the documents constitute or contain information trade secrets or other
confidential research, development, technical, proprietary, financial, competitive, or
commercially sensitive competitive information that the designating party maintains as
highly confidential in its business.

5. Depositions. Deposition testimony shall be deemed CONFIDENTIAL - SUBJECT
TO PROTECTIVE ORDER or HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY if designated in good faith as such. Such designation shall be specific as the portions
of the transcript or any exhibit to be designated. Thereafter, the deposition transcripts and
any those portions so designated shall be protected, pending objection, under the terms of
this Order.

6. Protection of Confidential and Highly Confidential — Attorneys Eyes Only
Material.

a. General Protections. Documents designated under this Order as
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY shall not be used or disclosed by the
parties, counsel for the parties or any other persons identified below for any purpose
whatsoever other than to prepare for and to conduct discovery and trial in this action,
including any appeal thereof. Counsel for the parties shall take reasonable and
appropriate measures to prevent unauthorized disclosure of documents designated
pursuant to the terms of this Order. Counsel shall maintain the originals of the forms
signed by persons acknowledging their obligations under this Order for a reasonable
period after dismissal of the action, the entry of final judgment, and/or the conclusion
of any appeals arising therefrom.

b. Copies. Prior to production to another party, all copies, electronic images,
duplicates, extracts, summaries or descriptions (“copies”) of documents designated as
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY under this Order, or any individual
portion of such a document, shall be affixed with the designation “CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER” or HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY if the word does not already appear on the copy. All such
copies shall thereafter be entitled to the protection of this Order. The term “copies” shall
not include indices, electronic databases or lists of documents provided these indices,
electronic databases or lists do not contain substantial portions or images of the text of
confidential documents or otherwise disclose the substance of the confidential
information contained in those documents. If affixing the designation
Case: 1:19-cv-00848-TSB Doc #: 14 Filed: 02/14/20 Page: 3 of 8 PAGEID #: 102

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” is not feasible given the nature of
the document or information produced, any such documents or information may be
designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER?” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” by written agreement of the parties.

c. Inadvertent Production. Inadvertent production of any document or
information without a designation of “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY” shall be governed by the Rules of Evidence.

d. Limited Third-Party Disclosures of Confidential Material. The parties
and counsel for the parties shall not disclose or permit the disclosure of any
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents to any third
person or entity except as set forth below. Subject to these requirements, the following
categories of persons may be allowed to review documents that have been designated
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

1) Counsel. Counsel for the parties and employees and agents of
counsel who have responsibility for the preparation and trial of the action.

2) Parties. Parties and employees of a party to this Order.

3) Court Reporters and Recorders. Court reporters and recorders
engaged for depositions.

4) Professional vendors and their employees, including database
providers or discovery and copy service providers, retained by counsel for a party
for purposes of preparing demonstrative or other exhibits for deposition, trial, or
other court proceedings.

5) Consultants, Investigators and Experts and Plaintiff's Spouse.
Consultants, investigators, or experts (“experts”) employed by the parties or counsel
for the parties to assist in the preparation and trial of this action or proceeding and
Plaintiff's spouse, but only after such persons have completed the certification
contained in Attachment A, Acknowledgment of Understanding and Agreement to
Be Bound; and

6) Others by Consent. Other persons only by written consent of the
producing party or upon order of the Court and on such conditions as may be agreed
or ordered. All such persons shall execute the certification contained in Attachment
A, Acknowledgment of Understanding and Agreement to Be Bound.

7) Possible Witnesses. Persons designated in good faith by counsel as
possible witnesses. All such persons shall execute the certification contained in
Attachment A, Acknowledgment of Understanding and Agreement To Be Bound.
Case: 1:19-cv-00848-TSB Doc #: 14 Filed: 02/14/20 Page: 4 of 8 PAGEID #: 103

e. Limited Third-Party Disclosures of Highly Confidential — Attorneys
Eyes Only Material. The parties and counsel for the parties shall not disclose or permit
the disclosure of any HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY
documents to any third person or entity except as set forth below. Subject to these

requirements, the following categories of persons may be allowed to review documents
that have been designated HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY:

1) Counsel. Counsel for the parties and employees and agents of
counsel who have responsibility for the preparation and trial of the action.

2) Original authors and recipients. Any original author, addressee, or
recipient of the “Highly Confidential - Attorneys’ Eyes Only” document where the
author, addressee, or recipient is evident from the face of the document.

3) Court Reporters and Recorders. Court reporters and recorders
engaged for depositions

4) Professional vendors and their employees, including database
providers or discovery and copy service providers, retained by counsel for a party
for purposes of preparing demonstrative or other exhibits for deposition, trial, or
other court proceedings.

5) Consultants, Investigators and Experts and _ Plaintiff.
Consultants, investigators, or experts (“experts”) employed by the parties or counsel
for the parties to assist in the preparation and trial of this action or proceeding and
Plaintiff provided it is shown in the presence of counsel, but only after such persons
have completed the certification contained in Attachment A, Acknowledgment of
Understanding and Agreement to Be Bound; and

6) Others by Consent. Other persons only by written consent of the
producing party or upon order of the Court and on such conditions as may be agreed
or ordered. All such persons shall execute the certification contained in Attachment
A, Acknowledgment of Understanding and Agreement to Be Bound.

7. Filing of Documents Under Seal. To the extent that a brief, memorandum or
pleading references any document marked as CONFIDENTIAL — SUBJECT TO
PROTECTIVE ORDER or HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY,
then the brief, memorandum or pleading shall refer the Court to the particular exhibit filed
under seal without disclosing the contents of any such information.

a. Before any document marked as CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER or HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY is filed under seal with the Clerk, the filing party shall first consult with the party
that originally designated the document to determine whether, with the consent of that
party, the document or a redacted version of the document may be filed with the Court
not under seal.
Case: 1:19-cv-00848-TSB Doc #: 14 Filed: 02/14/20 Page: 5 of 8 PAGEID #: 104

b. Where agreement is not possible or adequate, before a CONFIDENTIAL —
SUBJECT TO PROTECTIVE ORDER or HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY document is filed with the Clerk, it shall be filed in
accordance with the Local Rules and practices of the Court.

c. To the extent that it is necessary for a party to discuss the contents of any
confidential information in a written pleading, then such portion of the pleading may be
filed under seal with leave of Court. In such circumstances, counsel shall prepare two
versions of the pleadings, a public and a confidential version. The public version shall
contain a redaction of references to CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER and HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY material and
documents. The confidential version shall be a full and complete version of the pleading
and shall be filed with the Clerk under seal as above.

d. If the Court or a particular judicial officer has developed an alternative
method for the electronic filing of documents under seal, then the parties shall follow
this alternative method and shall not file any documents or pleadings manually with the
Clerk of Court.

8. Challenges by a Party to Designation. Any designation is subject to challenge by
any party or nonparty with standing to object (“party”). Before filing any motions or
objections to a confidentiality designation with the Court, the objecting party shall have an
obligation to meet and confer in a good faith effort to resolve the objection by agreement.
If agreement is reached confirming or waiving the designation as to any documents subject
to the objection, the designating party shall serve on all parties a notice specifying the
documents and the nature of the agreement.

9. Action by the Court. Applications to the Court for an order relating to any
documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or
HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY shall be by motion in
accordance with the Local Rules and the presiding judge’s standing orders or other relevant
orders. Nothing in this Order or any action or agreement of a party under this Order limits
the Court’s power to make any orders that may be appropriate with respect to the use and
disclosure of any documents produced or use in discovery or at trial.

10. Use at Trial. All trials are open to the public. Absent order of the Court,
there will be no restrictions on the use of any document that may be introduced by any
party during the trial. If a party intends to present at trial CONFIDENTIAL - SUBJECT
TO PROTECTIVE ORDER or HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
ONLY documents or information derived therefrom, such party shall provide advance
notice to the other party at least five days before the commencement of trial by identifying
the documents or information at issue as specifically as possible (i.e., by Bates number,
page range, deposition transcript lines, etc.) without divulging the actual CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER or HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY documents or information. The Court may thereafter make such orders as
are necessary to govern the use of such documents or information at trial.
Case: 1:19-cv-00848-TSB Doc #: 14 Filed: 02/14/20 Page: 6 of 8 PAGEID #: 105

11. Obligations on Conclusion of Litigation.

a. Order Remains in Effect. Unless otherwise agreed or ordered, this Order
shall remain in force after dismissal or entry of final judgment not subject to further
appeal.

b. Return of Documents. Within thirty days after dismissal or entry of final
judgment not subject to further appeal, all documents treated as CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER or HIGHLY CONFIDENTIAL —-
ATTORNEYS’ EYES ONLY under this Order, including copies as defined in this
Order, shall be returned to the producing party unless: (1) the document has been offered
into evidence or filed without restriction as to disclosure; (2) the parties agree to
destruction in lieu of return; or (3) as to documents bearing the notations, summations,
or other mental impressions of the receiving party, that party elects to destroy the
documents and certifies to the producing party that it has done so. Notwithstanding the
above requirements to return or destroy documents, counsel may retain attorney work
product, including an index which refers or relates to information designated
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER and HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY, so long as that work product does
not duplicate verbatim substantial portions of the text or images of confidential
documents. This work product shall continue to be protected under this Order. An
attorney may use his or her work product in a subsequent litigation provided that its use
does not disclose or use CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or
HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY documents.

c. Return of Documents Filed under Seal. After dismissal or entry of final
judgment not subject to further appeal, the Clerk may elect to return to counsel for the
parties or, after notice, destroy documents filed or offered at trial under seal or otherwise
restricted by the Court as to disclosure.

12. Order Subject to Modification. This Order shall be subject to
modification by the Court on its own motion or on motion of a party or any other person
with standing concerning the subject matter. Motions to modify this Order shall be served
and filed under the Local Rules and the presiding judge’s standing orders or other relevant
orders.

13. No Prior Judicial Determination. This Order is entered based on the
representations and agreements of the parties and for the purpose of facilitating discovery.
Nothing herein shall be construed or presented as a judicial determination that any
documents or information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER or HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY by counsel or the
parties is subject to protection under Rule 26 of the Rules of Civil Procedure or otherwise
until such time as the Court may rule on a specific document or issue.

14, Persons Bound. This Order shall take effect when entered and shall be
binding upon all counsel and their law firms, the parties, and persons made subject to this
Order by its terms.
Case: 1:19-cv-00848-TSB Doc #: 14 Filed: 02/14/20 Page: 7 of 8 PAGEID #: 106

 

 

 

IT IS SO ORDERED. gt
Judge Timothy ant
Alay [9690

Date t /

Agreed to by:

/s/ Tyler Tarney

Tyler Tarney (0089082)

Mary Csarny (0097682)

GORDON REES SCULLY MANSUKHANI
41 South High Street, Suite 2495
Columbus, Ohio 43215

T: (614) 340-5558

F: (614) 360-2130

ttarney(@grsm.com

ccsamny@grsm.com
Attorneys for Defendant Modis, Inc.

/s/ Martin McHenry (per 2/14/2020 e-mail authority)
Martin McHenry

414 Walnut Street, Ste 315

Cincinnati, Ohio 45202
martinm@mmchenrylaw.com

Attorney for Plaintiff Nicholas King

 
Case: 1:19-cv-00848-TSB Doc #: 14 Filed: 02/14/20 Page: 8 of 8 PAGEID #: 107

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
)
NICHOLAS KING, )
) Case No. No. 1:19-cv-00848
Plaintiff, ) .
) Judge Timothy S. Black
VS. )
)
MODIS, INC.,
Defendant. )

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

The undersigned hereby acknowledges that he/she has read the Protective Order
dated in the above-captioned action and attached hereto, understands the terms thereof, and
agrees to be bound by its terms. The undersigned submits to the jurisdiction of the Court
in matters relating to the Protective Order and understands that the terms of the Protective
Order obligate him/her to use documents designated CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER or HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY
in accordance with the Order solely for the purposes of the above-captioned action, and
except in accordance with this Order not to disclose any such documents or information
derived directly therefrom to any other person, firm or concern. The undersigned
acknowledges that violation of the Protective Order may result in penalties for contempt
of court.

Name:

 

Job title:

 

Employer:

 

Address:

 

Signature:

 

Date:

 
